IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


B.G. BALMER & CO., INC.,                 : No. 725 MAL 2016
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
FRANK CRYSTAL & COMPANY, INC.,           :
ERIC HAMPLE, BRIAN COURTNEY,             :
BRUCE EINSTEIN, PETER REILLY AND         :
C. RICHARD PETERSON,                     :
                                         :
                 Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.